FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10084

                Plaintiff - Appellee,             D.C. No. 4:11-cr-03696-CKJ

  v.
                                                  MEMORANDUM *
FRANCISCO SOLANO-GODINEZ,

                Defendant - Appellant.



                     Appeal from the United States District Court
                               for the District of Arizona
                     Daniel L. Hovland, District Judge, Presiding **

                             Submitted January 15, 2013 ***

Before:         SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Francisco Solano-Godinez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 63-month sentence for reentry after


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
              The Honorable Daniel L. Hovland, United States District Judge for
the District of North Dakota, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386
U.S. 738 (1967), Solano-Godinez’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Solano-Godinez the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                   12-10084